DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered.
Applicant’s arguments with regard to the 112(a) and 112(b) rejections are convincing.  The rejections are withdrawn in light of the amendments to the claims.  However, additional 112(b) rejection have arisen due to the claim amendments.  See below.
Applicant’s arguments with regard to the 103 rejections have been fully considered.  As the amendments change the scope of the claims, new rejections are made herein.  However, as the rejections rely on the same references, the arguments will be addressed as they apply to the new rejections.
Applicant argues that claim 1 calls for a cannula with a conductive wire to sense any low amplitude electrical signals in a heart undergoing surgery in real time so that the surgical team can determine at what level cellular arrest has been achieved.  Applicant further argues that while the prior art uses ECGs to determine electrical activity in the heart, an ECG displays a waveform indicating heart rate, and can only show a flat line which does not show cellular activity at the LEA or microvolt level.  Applicant further states that the claimed device, therefore, fulfills a long felt need to accurately show the level of cardiac arrest during surgery.  This argument is not convincing.  Establishing long felt need requires objective evidence that an art recognized problem existed int eh art for a long period of time without solution (see MPEP 716.04).  Applicant has not provided any evidence of a long felt need, other than the arguments presented herein, which cannot take the place of evidence.  Additionally, the examiner finds that the prior art contradicts Applicant’s statements that the claimed invention fulfills a previously unmet need.  Previously cited Landymore et al (US 4,753,244) discloses a device for measuring cellular activity of the heart at a microvolt level (col. 3, lines 21-22) and displays the electrical activity as a numeric value (col. 3, lines 1-4; fig. 1).  Therefore, Landymore performs both functions that Applicant describes as long felt needs.
Applicant further argues that both Mohl and Schiemanck are pressure managed devices rather than electrical as Applicants’ invention. This arguments are not convincing.  The claims to do not recite an electrical managed device or preclude a pressure managed device.  Applicant argues that the prior art references use pressure ECG measurements to monitor heart rate so the computer can initiate inflation and deflation appropriately. The examiner agrees that the ECG measurements are used in this manner, but both references also disclose that the measurements are used to determine the electrical activity of the heart.  Applicant argues that the sensor wires are used to provide pressure information rather than electrical information regarding cellular activity.  The examiner does not find this argument convincing because ECGs necessarily include wires to transmit electrical signals.  Additionally, as discussed above, Landymore explicitly discloses a sensor that detects electrical activity in the microvolt range.
Applicant further argues that Schiemanck discloses a device for use on a beating heart and therefore is not relevant to the teachings of Mohl which deals with a heart that is arrested.  This argument is not convincing.  Schiemanck was previously relied upon to teach the structure of the ECG sensor and the temperature sensor.  These sensors are useful in any procedure where the heart is accessed.
Applicant argues that Landymore fails to disclose a cannula.  This argument is not convincing. The “stainless steel hypodermic needle” disclosed by Landymore is a cannula.  Additionally, Applicant argues that Landymore does not include a temperature sensor.  The examiner agrees, however, Landymore discloses that it is well known to monitor temperature during cardioplegia (col. 1, lines 35-39).
Applicant argues that there is clearly a need for a combination of LEA sensor and temperature sensor based upon the literature and science.  Applicant has cited various publications, but not provided copies herewith.  Based on the information provided by Applicant, the examiner does not find this argument convincing. The first citation – “In the future, a simple method to confirm the function integrity of the myocardial cell would greatly facilitate the evaluation of different methods of cardioplegia” – does not appear to be commensurate in scope with the claim, nor Applicant’s assertion.  Without context, the examiner cannot determine that this statement is relevant to the LEA sensor and temperature sensor.  Additionally, the prior art does recognize the importance of monitoring cellular electrical activity as discussed by Landymore.  The second citation similarly does not provide any context, and does not specify how cellular function is measured or preserved, not how the prior known devices and methods have failed.  Monitoring temperature to prevent ischemic injury to tissue is well known.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 appears to include typographical errors that render the claim indefinite:  
Claim 11 includes a period in line 6, but language following the period has not been lined through.  
The claim appears to read – “The method of claim 10 further comprising, when a low amplitude electrical signal is detected via the conductive wire reflecting the level of cellular activity taking place in real time in the hear during cardiac surgery.  maintain cellular arrest adjusting the surgical team”  This does not make sense because the claim does not recite what happens “when” the signal is detected.  The examiner cannot make a best guess at the scope of the claim at this time.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landymore et al (US 4,753,244).
Regarding claim 1, Landymore discloses a detection device (fig. 1) that is placed within the heart (col. 2, lines 38-41) during cardiac surgery to detect low amplitude electrical activity at the cellular lever of a heart during cardiac surgery (col. 3, lines 10-11, 22-23), comprising a cannula comprising a medical grade tubular body (col. 3, lines 12-13: stainless steel needle) having a proximal end and a distal end, the distal end adapted to be inserted into the heart (col. 3, lines 12-13), a conductive wire for the purpose of sensing and conducting low amplitude electrical signals (col. 3, lines 12-23), the lower amplitude electrical signal detector connected to the proximal end of the conductive wire for detecting low amplitude electrical signals in real time occurring at a cellular level within the heart during cardiac surgery (col. 3, lines 14-23), a display 20 connected to the low amplitude signal detector for displaying the low amplitude electrical signal detected by the signal detector and relayed by the conductive wire (fig. 1; col. 3, lines 62-63).
Regarding claim 10, Landymore discloses a method for monitoring levels of cellular arrest during cardiac surgery where cellular arrest is required (col. 2, lines 38-41), comprising sensing low amplitude electrical activity in real time occurring within the myocardial and connective tissue of the heart using a cannula (col. 2, lines 38-41), the cannula comprising a medical grade tubular body (col. 3, lines 12-13: stainless steel needle) inserted into or proximal the myocardial and conductive cell of the heart (col. 3, lines 10-11), a conductive wire for the purpose of sensing and conducting low amplitude electrical signals contained within the tubular body and extending from the proximal end to the distal end  (col. 3, lines 12-23), a low amplitude electrical signal detector connected to the proximal end of the conductive wire for detecting low amplitude electrical signals in real time occurring at a cellular level within the heart during cardiac surgery (col. 3, lines 14-23).
Regarding claim 11, the claim includes typographical errors which render the claim indefinite as discussed above.  The intended scope of the claim cannot be determined.  Landymore discloses that when a low amplitude electrical signal is detected via the conductive wire reflecting the level of cellular activity taking place in real time in the heart during cardiac surgery, actions can be taken to stop electrical activity (col. 1, lines 62-65).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohl (US 8,500,686) in view of Landymore in view of Schiemanck et al (US 9,855,049).
Regarding claim 1, Mohl discloses a detection device that is placed within the heart during cardiac surgery (col. 5, lines 7-8), comprising a medical grade tubular body having a proximal end and a distal end, the distal end adapted to be inserted into the heart (col. 5, lines 6-12; fig. 1; the catheter is disclosed for use in a medical procedure and therefore is necessarily formed from a medical grade material).
Claim 1 further calls for the catheter to detect low amplitude electrical activity of the heart, and include conductive wire for sensing LEA signals, the wire contained within the tubular body, and a low amplitude electrical signal detector connected to the proximal end of the wire. Mohl discloses that the catheter includes multiple sensor lines (col. 5, lines 12-13), including a conductive wire for sensing at the tip of the catheter (col. 8, lines 1-4), as well as an ECG (col. 9, lines 27-29), but fails to disclose a conductive wire for the purpose of sensing and conducting an electrical signal, and a low amplitude electrical signal detector connected to the proximal end of the conductive wire.  Landymore teaches a cannula for insertion into the heart during cardioplegia, wherein the cannula includes a conductive wire for the purpose of sensing and conducting low amplitude electrical signals (col. 3, lines 12-23), the lower amplitude electrical signal detector connected to the proximal end of the conductive wire for detecting low amplitude electrical signals in real time occurring at a cellular level within the heart during cardiac surgery (col. 3, lines 14-23).  Landymore teaches that this type of sensor overcomes the limitations of monitoring the electrical activity of the heart using standard ECG pads which are not sensitive enough to detect small amplitude electrical signals present during elective cardiac arrest (col. 2, lines 3-9).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the catheter of Mohl to include the LEA signal detector, including the conducting wire, as taught by Landymore, to allow the user to detect low amplitude signals that may be present upon stopping the heart, but which are too small to be detected by an ECG.  
Claim 2 calls for the cannular to further comprise a temperature sensor contained within or on the tubular body for detecting in real time the temperature levels within the heart during cardiac surgery.  Mohl discloses that cold cardioplegia solution is delivered to the heart to reduce the temperature of the heart (col. 16, lines 41-43), but fails to disclose a temperature sensor contained within or on the tubular body. Landymore further teaches that temperature monitoring is widely used during cardioplegia (col. 1, lines 35-38), but also fails to disclose a temperature sensor. Schiemanck teaches a cannula that is inserted within the heart during cardiac surgery, and further teaches that the catheter includes a temperature sensor located near the distal port to provide a signal indicative of the temperature of the coronary sinus (col. 8, lines 62-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of Mohl to include a temperature sensor as taught by Schiemanck so that the user can determine if the temperature of the heart is at the desired temperature to stop cardiac activity during delivery of cold cardioplegia solution.
Regarding claim 20, Mohl further discloses a display connected to the various sensors to display the time-sensitive, relevant data indicative of the process of the cardioplegia procedure (col. 6, lines 16-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature and electrical signal data on the display because this is the data relevant to the user as discussed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783